NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-0053-17T3

IN THE MATTER OF THE
APPLICATION OF D.B. FOR
A FIREARMS PURCHASER
IDENTIFICATION CARD
AND PERMIT TO PURCHASE
A HANDGUN.
___________________________

                 Submitted December 10, 2018 – Decided December 19, 2018

                 Before Judges Haas and Sumners.

                 On appeal from Superior Court of New Jersey, Law
                 Division, Passaic County, Municipal Appeal No. 17-
                 042.

                 Evan F. Nappen, attorney for appellant D.B. (Louis P.
                 Nappen, on the brief).

                 Camelia M. Valdes, Passaic County Prosecutor,
                 attorney for respondent State of New Jersey
                 (Christopher W. Hsieh, Chief Assistant Prosecutor, on
                 the brief).

PER CURIAM

       Appellant D.B. appeals from an August 4, 2017 Law Division order

upholding a municipal police department's denial of his application for a New
Jersey Firearms Purchaser Identification Card (FPIC) and a handgun purchase

permit. We affirm.

      Appellant filed his application on February 24, 2017. During the routine

records check that followed, Lieutenant Ricciardi on behalf of the chief of

police, learned that appellant had two disorderly persons convictions in 1987

and 1989 in New York. In January 1998, appellant was convicted of driving

while intoxicated (DWI). He was again convicted for DWI in November 2006.

Just six months later, in May 2007, appellant was convicted of operating a motor

vehicle while suspended. In January 2008, he was again convicted of driving

while his license was suspended. 1

      Based upon his criminal history record, Lieutenant Ricciardi denied

appellant's application by letter dated April 10, 2017. The lieutenant gave

appellant his telephone number and advised him that he could call if he

"need[ed] to discuss this matter further." Appellant did not contact Lieutenant

Ricciardi, but did file an appeal to the Law Division. Following a de novo

hearing at which appellant and a different lieutenant testified, the judge found

that in light of appellant's criminal history, giving appellant a FPIC and a


1
  In addition, appellant's then-wife obtained three temporary restraining orders
against him during the period between May 2001 and July 2006, with each one
being subsequently dismissed.
                                                                        A-0053-17T3
                                       2
handgun permit "would not be in the interest of the public health, safety or

welfare" under N.J.S.A. 2C:58-3(c)(5). This appeal followed.

     On appeal, appellant raises the following contentions:

           POINT 1

           THE COURT BELOW ERRED BECAUSE
           ISSUANCE OF FIREARM PURCHASE PERMITS
           ARE BASED ON PRESENT CONDITION, AND
           APPELLANT HAS NO PRESENT DISQUALIFYING
           CONDITION.

           POINT 2

           THE COURT BELOW ERRED BY BASING ITS
           DENIAL SOLELY UPON HEARSAY AND
           SPECULATION  CONTRARY     TO DUBOV,
           WESTON AND ONE MARLIN RIFLE.

           POINT 3

           APPELLANT WAS DENIED DUE PROCESS IN
           OFFENSE TO N.J.S.A. 2C:58-3(f) AND IN RE
           FIREARMS PURCHASER ID BY Z.K. (Not raised
           below).

           POINT 4

           THE WEST MILFORD POLICE CHIEF ERRED BY
           FAILING TO CONFERENCE WITH APPELLANT
           PRIOR TO DENYING HIM, BY NEVER
           (APPARENTLY)   MAKING    A     DECISION
           REGARDING THE APPLICATION, AND BY
           FAILING TO APPEAR AT COURT AT THE
           HEARING BELOW OR OTHERWISE PROFFERING
           GOOD CAUSE FOR DELEGATING ANOTHER'S

                                                                     A-0053-17T3
                                      3
APPEARANCE IN HIS ABSENCE.                (Not raised
below).

POINT 5

APPELLANT SHOULD NOT BE DENIED HIS
FUNDAMENTAL,                     INDIVIDUAL,
CONSTITUTIONAL RIGHT TO KEEP ARMS FOR A
REASON THAT DOES NOT RISE ABOVE
RATIONAL    BASIS,      IS   VAGUE   AND/OR
OVERBROAD,            CONSTITUTES        AN
UNCONSTITUTIONAL BALANCING-TEST, AND
DOES NOT PROVIDE A DUE PROCESS FORM OF
REDRESS. (Not raised below).

a.    The Court below erred by not basing its finding
upon a longstanding prohibition on the possession of
firearms, and by applying mere rational basis review to
deny appellant his individual, fundamental right. (Not
raised below).

b.    "In the interest of public health, safety or
welfare" is unconstitutionally vague or overbroad. (Not
raised below).

c.    "In the interest of public health, safety or
welfare" provides unconstitutional Due Process notice
and provides no Due Process form of redress. (Not
raised below).

d.    "In the interest of public health, safety or
welfare" does not pass heightened scrutiny generally
and as applied below as it constitutes a mere
unconstitutional interest-balancing test. (Not raised
below).




                                                          A-0053-17T3
                          4
      We conclude that appellant's contentions are without sufficient merit to

warrant extended discussion in a written opinion. R. 2:11-3(e)(1)(E). We add

the following comments.

      We are bound to accept the trial court's fact findings if they are supported

by substantial credible evidence, In re Return of Weapons to J.W.D., 149 N.J.

108, 116-17 (1997), but we exercise de novo review over the trial court's legal

determinations, Manalapan Realty, LP v. Twp. Comm. of Manalapan, 140 N.J.

366, 378 (1995).    Here, the judge's findings were based upon appellant's

undisputed criminal history as revealed by the standard background check.

Based upon that history, which includes two DWI offenses, two driving while

suspended offenses, and two disorderly persons offenses, we discern no basis

for disturbing the judge's conclusion that the issuance of a FPIC and handgun

permit would be contrary to the public interest.

      Contrary to appellant's contentions, the judge's findings were not based

"solely upon hearsay and speculation" because everything the judge relied upon

was based upon appellant's criminal history. We also find no merit in appellant's

contention that he was denied due process because the police chief did not meet

with him before denying his application. As the Supreme Court held in Weston

v. State, 60 N.J. 36, 43-44 (1972), a denied applicant should have an opportunity


                                                                          A-0053-17T3
                                        5
to discuss the reasons for denial with the chief of police "and to offer an y

pertinent explanation or information for the purpose of meeting the objections

being raised." Here, Lieutenant Ricciardi specifically advised appellant that he

could call if he wanted to discuss the application further. Moreover, under

Weston, the trial court's de novo hearing "compensates constitutionally for

procedural deficiencies before the administrative official." Id. at 45-46.

      Finally, appellant's constitutional arguments were not raised to the Law

Division judge. We therefore decline to consider them. State v. Robinson, 200

N.J. 1, 20 (2009). Even considered, we find them meritless, noting our prior

discussion in In re Winston, 438 N.J. Super. 1, 10 (App. Div. 2014). See also

In re Forfeiture of Pers. Weapons & Firearms Identification Card Belonging to

F.M., 225 N.J. 487, 506-08 (2016) (explaining the limitations on the right to

possess firearms).

      Affirmed.




                                                                             A-0053-17T3
                                        6